IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00076-CR

ANTHONY J. SWEIGART,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2010-39-C2


                          MEMORANDUM OPINION


      Appellant appeals from a plea-bargained judgment of conviction and state-jail

sentence of two years, after which he was placed on five-years’ probation (community

supervision), which was revoked.      The Clerk of this Court warned Appellant that

because the trial court noted on the certification of defendant’s right of appeal that he

had no right of appeal and Appellant had signed a waiver of his right to appeal, the

Court might dismiss the appeal unless, within 21 days, we received a certification

stating that Appellant has a right to appeal or a response was filed showing grounds for
continuing the appeal. See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006).

        Appellant has responded, but his response does not overcome his waiver of his

right to appeal, nor has the trial court issued a new certification that permits Appellant

to appeal. This appeal is dismissed. See Chavez, 183 S.W.3d at 680; Davis v. State, 205

S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed April 27, 2011
Do not publish
[CR25]




Sweigart v. State                                                                   Page 2